Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. With regards to claim 1, Applicant submits that the cited prior art  does not teach such as (1) determining, by the media providing server, whether a pop-up posting condition is satisfied with respect to the set-top box, (2) generating, by the media providing server, pop-up output data matching the pop-up posting condition using the pop-up data received from the data server for the set-top box that satisfies the pop-up posting conditions, and (3) transmitting, by the media providing server, the pop-up output data to the set-top box that satisfies the pop-up posting conditions.  Examiner respectfully disagrees.  Hannuman teaches the limitations of claim 1, the claims are broad and examiner believes that Hannuman teaches such as (1) determining, by the media providing server, whether a pop-up posting condition is satisfied with respect to the set-top box, (2) generating, by the media providing server, pop-up output data matching the pop-up posting condition using the pop-up data received from the data server for the set-top box that satisfies the pop-up posting  conditions, and (3) transmitting, by the media providing server, the pop-up output data to the set-top box that satisfies the pop-up posting conditions. (¶0010, “An interactive television (ITV) enabled network defined as pertaining to this disclosure, is the ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests.” [0027], “The system generally comprises a head end Il which processes broadcast video programs and other programming services emanating from a plurality of programming sources 12 and forwards these video programs onward to a client device such as a typical set top box (STB).” [0032], “Each programming source is allocated within the network and made available to the end user as a selective entity that is designated as a channel. Thus, multiple programming sources that are made concurrently available to the user over the network, are selectively accessible by the user using the well known process of changing channels.”  Therefore, examiner believes that Hannuman teaches the limitations of the claims of the current invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20140229999 A1 to Hannum et al (“Hannum”).


As to claim 1, Hannum teaches a method of providing a pop-up screen with a broadcast interface, the method comprising: receiving, at a media providing server, an access signal from a set-top box (¶0010, “An interactive television (ITV) enabled network defined as pertaining to this disclosure, is the ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests.” [0027], “The system generally comprises a head end Il which processes broadcast video programs and other programming services emanating from a plurality of programming sources 12 and forwards these video programs onward to a client device such as a typical set top box (STB).” [0032], “Each programming source is allocated within the network and made available to the end user as a selective entity that is designated as a channel. Thus, multiple programming sources that are made concurrently available to the user over the network, are selectively accessible by the user using the well known process of changing channels.” , ¶0027, ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests. ITV functionality is typically provided in a video distribution network via a conventional type of system which is commonly referred to as a navigator) ; transmitting video identification information of broadcast video data to the set-top box in response to the access signal  ([0038], “An exemplary EPG screen 35 is shown having a grid-like display of five rows depicting the programming schedules for five associated programming sources. Each row has a multiple of cells of varying length, wherein the first cell of the left-most column contains information regarding the name of the programming source.” Figs. 3, 5); receiving from a data server, by the media providing server, pop-up data related to the set-top box; determining, with the media providing server, whether a pop-up posting condition is satisfied with respect to the set-top box ([0033], “A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0038], Figs. 2-3); generating, by the media providing server, pop-up output data matching the pop-up posting condition using the pop-up data received from the data server for the set-top box that satisfies the pop-up posting conditions (¶0010, ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests. ITV functionality is typically provided in a video distribution network via a conventional type of system which is commonly referred to as a navigator, ¶0027, ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests. ITV functionality is typically provided in a video distribution network via a conventional type of system which is commonly referred to as a navigator); and transmitting, by the media providing server, the pop-up output data to the set-top box that satisfies the pop-up posting conditions ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0047], “After some period of time, the user may become cognizant of the partially elapsed video program via either changing to that particular channel or by browsing through the EPG.”). 
As to claim 2, Hannum teaches the method of claim 1, wherein the pop-up posting condition comprises whether a broadcast video displayed by the set-top box is a predetermined video ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof).
As to claim 3, Hannum teaches the method of claim 1, wherein the pop-up posting condition further comprises a current time value of the set-top box that is in a predetermined period ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof).
As to claim 4, Hannum teaches the method of claim 1, wherein determining whether the pop-up posting condition is satisfied further comprises determining whether: at least one of a broadcast video output from the set-top box (¶0033, A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof); a time value; platform information of the set-top box; a voice recognition function of the set-top box; or a characteristic of a product sold in the broadcast video; matches predetermined pop-up posting conditions.
As to claim 6, Hannum teaches the method of claim 1, further comprising: receiving, at the media providing server, an extension signal for the pop-up output data from the set-top box; and transmitting, by the media providing server, extended pop-up output data to the set-top box in response to the extension signal (Hannum, [0033]).

As to claim 8, see the rejection of claim 1.
As to claim 9, see the rejection of claim 1.
As to claim 10, see the rejection of claim 2.
As to claim 11, see the rejection of claim 3.
As to claim 12, see the rejection of claim 4. 
As to claim 14, see the rejection of claim 6.
As to claim 16,  Hannum teaches a system for providing media comprising: an input unit that receives a user input (¶0029); an output unit that displays a user interface for the user input (Fig. 3); a communication unit configured to transmit and receive data over a network from a data server; a processor unit; and a storage medium coupled to the processor unit and comprising: a broadcast video processing unit, upon execution by the processor unit, configured to receive information about a broadcast video corresponding to a broadcast schedule or a user input (Fig. 1, “An interactive television (ITV) enabled network defined as pertaining to this disclosure, is the ability of a server device such as a head end to receive and process upstream requests from a distally located client device such as a conventional set top box (STB) and thus manipulate video data which is sent downstream to the STB corresponding to those requests.” [0027], “The system generally comprises a head end Il which processes broadcast video programs and other programming services emanating from a plurality of programming sources 12 and forwards these video programs onward to a client device such as a typical set top box (STB).” [0032], “Each programming source is allocated within the network and made available to the end user as a selective entity that is designated as a channel. Thus, multiple programming sources that are made concurrently available to the user over the network, are selectively accessible by the user using the well known process of changing channels.”) ; transmitting video identification information of broadcast video data to the set-top box in response to the access signal  ([0038], “An exemplary EPG screen 35 is shown having a grid-like display of five rows depicting the programming schedules for five associated programming sources. Each row has a multiple of cells of varying length, wherein the first cell of the left-most column contains information regarding the name of the programming source.” Figs. 3, 5); a pop-up screen processing unit, upon execution by the processor unit, configured to request and receive pop-up data related to a connected set-top box and generate pop-up output data received from the data center based on received pop-up data ([0033], “A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0038], Figs. 2-3);  a user input management unit, upon execution by the processor unit, configured to receive a signal corresponding to a user input obtained from a set- top box (Fig. 3); and a broadcast output management unit, upon execution by the processor unit, configured to generate output data by combining video identification information with the pop-up output data of the broadcast video (Fig. 4); wherein upon execution by the processor unit, the pop-up screen processing unit is further configured to: determine whether pop-up posting conditions are satisfied; and upon determination that the pop-up posting conditions are satisfied, control a pop-up screen corresponding to the pop-up posting conditions to be output ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0047], “After some period of time, the user may become cognizant of the partially elapsed video program via either changing to that particular channel or by browsing through the EPG.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannum as applied to claim 1 and 9 above, and further in view of US 20210219023 A1 to Sheng et al. (“Sheng”).

As to claim 5, Hannum teaches the method of claim 1, further comprising: Hannum does not teach receiving, at the media providing server, a selection request signal for a banner included in the pop-up output data from the set-top box; requesting, by the media providing server, video identification information of a store video corresponding to the banner from a data server in response to the selection request signal; and receiving, at the media providing server, the video identification information from the data server and transmitting the video identification information to the set-top box.  Sheng teaches receiving, at the media providing server, a selection request signal for a banner included in the pop-up output data from the set-top box; requesting, by the media providing server, video identification information of a store video corresponding to the banner from a data server in response to the selection request signal; and receiving, at the media providing server, the video identification information from the data server and transmitting the video identification information to the set-top box ([0041], the STB issues an alert, for example pauses TV program and/or highlights health condition or alert message on the TV screen. Additionally, the STB may communicate with other STBs in the home to alert a caregiver in the home of the alert, and/or may interface with IP protocols to call one or more mobile devices of caregivers and (or an emergency number (i.e. 911). Health status may be presented as a highlighted message on the TV display screen, presented as a banner, or as an alert sound, pausing or stopping the TV program, alerting another device in the home system, in combination and/or other alert mechanism. An alert can be sent to one or more other devices in the home system. For example, an alert may be sent to other STB units to display the alert on TV screens in another room in a home to alert a family member or caregiver of the abnormal health condition).  In view of Sheng teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannum. The modification would allow users to access and view information, thereby improving the user experience.

As to claim 13, see the rejection of claim 5.

Claims 7, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannum as applied to claim 1 and 9 above, and further in view of US 20210219023 A1 to Sheng et al. (“Sheng”).

As to claim 7, Hannum teaches the method of claim 1, further comprising: Hannum does not teach receiving, at the media providing server, a selection request signal for an order function included in the pop-up output data from the set-top box; and transmitting, by the media providing server, order output data corresponding to the order function to the set-top box in response to the selection request signal for the order function.  Saxena teaches receiving, at the media providing server, a selection request signal for an order function included in the pop-up output data from the set-top box; and transmitting, by the media providing server, order output data corresponding to the order function to the set-top box in response to the selection request signal for the order function (¶0128, the collection of user-generated digital content items 418 within a side-scrolling menu with the user-generated digital content items ordered from left to right (e.g., based on associated coefficients with the user of the mobile device 202). As an alternative to providing multiple user-generated digital content items as shown in FIG. 4C, the networking system 104 can alternatively present the highest-ranked user-generated digital content item within the immersive view 414 as an example to the user of the mobile device).  In view of the teachings of Saxena, it would have been obvious before the effective filing date of the invention to modify the teachings of Hannum.  The suggestion/motivation would be to tracking user-interactions with respect to digital content items and generating and providing a creation insight including an identification of one or more products predicted to engage users of the networking system.	
As to claim 15, see the rejection of claim 7.
As to claim 17, Hannum teaches the system of claim 16, wherein the pop-up screen processing unit is further configured to: upon determination that pop-up posting conditions are satisfied ([0033], “FIG. 2 shows a television 30 exhibiting a screen-shot 31 of a sample channel which has been recently accessed by a user, wherein the program has partially elapsed. A partially elapsed program is defined as a video program having a predetermined run time that has begun play over a specified channel without having fully elapsed through the entire run time thereof. A start over icon 32 incorporating an embodiment of the present invention is shown on the display screen of the television set, which prompts the user to press a particular key on the remote 17 if replay of the presently viewed video program from start is desired.” [0047], “After some period of time, the user may become cognizant of the partially elapsed video program via either changing to that particular channel or by browsing through the EPG.”), Hannum does not teach generate the pop-up output data using a voice recognition function.  Saxena teaches generate the pop-up output data using a voice recognition function.  Young teaches generate the pop-up output data using a voice recognition function (Fig. 8, ¶0042).  In view of the teachings of Young, it would have been obvious before the effective filing date of the invention to modify the teachings of Hannum.  The suggestion/motivation would be to allow the user to name the macro using a speech-to-text voice system.  
As to claim 18, Hannum teaches the system of claim 16, wherein the pop-up screen processing unit is further configured to: upon determination that pop-up posting conditions are satisfied: Hannum does not teach generating the pop-up output data including a first type execution user interface corresponding to a first product type included in the broadcast video; and generating the pop-up output data including a second type execution user interface corresponding to a second product type included in the broadcast video.  Saxena does not teach generating the pop-up output data including a first type execution user interface corresponding to a first product type included in the broadcast video; and generating the pop-up output data including a second type execution user interface corresponding to a second product type included in the broadcast video (¶0229-0230). In view of the teachings of Saxena, it would have been obvious before the effective filing date of the invention to modify the teachings of Hannum.  The suggestion/motivation would be providing a positive user experience with regard to providing digital content items that enable users to interact with and receive information about products.
As to claim 19, Hannum teaches the system of claim 16, wherein the pop-up screen processing unit is further configured to: Hannum does not teach receive a first selection request signal for a banner included in the pop-up output data from the connected set-top box; and transmit video identification information of a store video corresponding to the banner to the connected set-top box in response to the first selection request signal.  Saxena teaches receive a first selection request signal for a banner included in the pop-up output data from the connected set-top box; and transmit video identification information of a store video corresponding to the banner to the connected set-top box in response to the first selection request signal  (¶0229, An advertisement may be displayed in a dedicated portion of a page, such as in a banner area at the top of the page, in a column at the side of the page, in a GUI of the page, in a pop-up window, in a drop-down menu, in an input field of the page, over the top of content of the page, or elsewhere with respect to the page. In addition or as an alternative, an advertisement may be displayed within an application).  In view of the teachings of Saxena, it would have been obvious before the effective filing date of the invention to modify the teachings of Hannum.  The suggestion/motivation would be providing a positive user experience with regard to providing digital content items that enable users to interact with and receive information about products.
As to claim 20, Hannum and Saxena teaches the system of claim 19, wherein the pop-up screen processing unit is further configured to: receive a second selection request signal for an order function included in the pop-up data from the connected set-top box; and transmit order output data corresponding to the order function to the connected set-top box in response to the second selection request signal for the order function (¶0239, Coefficients may be used to predict whether a user will perform a particular action based on the user's interest in the action. A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects. The coefficient may also be utilized to rank and order such objects, as appropriate. In this way, social networking system 1102 may provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421